Title: To George Washington from William Heath, 22 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands June 22d 1782
                  
                  Lt Colonel Badlam arrived the last evening from Boston. He is in
                     a very bad state of health. He asserts that he has exerted every endeavour to
                     serve his Country in the execution of the trust of Muster Master while in that
                     Office, altho some improper men may have escaped his vigilance—I wish to know
                     your pleasure whether his conduct is to be made the subject of a Court of
                     Enquiry, or of a tryal by Court Martial or otherwise. I have the honor to be
                     With the greatest respect Your Excellency’s Most Obedient Servant
                  
                     W. Heath
                     
                  
               